Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 1 October 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Octobr 1st 1775 Sunday 3 oClock P.M.
May it please your Excellency

Enclosed are the Observations on which I have nothing particular to remark.
I am now to acquaint your Excellency that Yesterday about 11 oClock our Guard discovered one of the Enemys Horses swimming from Bunker Hill to Noddles Island on which a Small party in a Skiff went over & brought him off. One of the Captors with the Horse will attend your Excellencys pleasure tomorrow morning.
The Same party saw a Canoe on the Shore & made fast but could not discover any person on the Island. This occasions a conjecture in my mind whether some Evil-minded person from the Country has not taken a Boat from the Marshes and made his escape (perhaps with intelligence) to the enemy I would therefore humbly propose to your Excellency that all the Boats scattered for miles together on the Marshes be collected and put under the care of a Sentry. This Measure may be attended with disadvantages to the people in geting their Hay unless permission be granted for using said Boats on application and Returning them at Night. I am with much Respect Your Excellencys most Obediant and Very Humbe Servnt

Loammi Baldwin Liut. Coll

